DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 13 January 2021. Claims 1, 12 and 20 have been amended. No claims have been cancelled. No claims have been added. Therefore, claims 1-20 are presently pending in this application.
Claims 1-20 are allowable for the reasons recited in the examiners amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bonnamy on 08 February 2021.
The application has been amended as follows: 
In claim 1, in lines 14-15 replace “guide intention of the walking support robot and a movement intention of the user while the walking support robot moves to guide the user along the walking route” with --distance which the user has walked along the walking route and a distance which the user has moved in a direction different than the walking route--.
In claim 12, in lines 20-22 replace “guide intention of the walking support robot and a movement intention of the user while the walking support robot moves to guide the user along the walking route” with --distance which the user has walked along the walking route and a distance which the user has moved in a direction different than the walking route--.
In claim 19, in lines 5-6 “robot; moving” with --robot; and moving--. In lines 7-9 replace “intention; and calculating the following degree on a basis of a difference between the guide intention and the movement intention of the user.” with --intention.--.
In claim 20, in line 15 replace “route;” with --route based on a difference between a distance which the user has walked along the walking route and a distance which the user has moved in a direction different than the walking route;--.
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A walking support robot, comprising: a body; a handle that is on the body and configured to be held by a user; a sensor that senses a load applied to the handle; at least one wheel that moves the walking support robot; and a processor that, in operation, performs operations including: controlling rotation of the at least one wheel in accordance with the load sensed by the sensor; generating guide information for guiding the user to walk along a walking route, presenting presented information for guiding the user on a basis of the guide information; setting a physical 
The closet prior arts of record are Rabinowitz et al. (2016/0253890 A1), Katayama et al. (2017/0001656 A1), Sankai et al. (2014/0058299 A1) and Yu (W.O. 2018/133050 A1).
In fig. 2a Rabinowitz discloses a walking support robot 220, comprising: a body (see fig. 2a); a handle that is on the body (see fig. 2a) and configured to be held by a user; a sensor 204/206 that senses a load applied to the handle (see para. [0124]); two wheels (see fig. 2a) that move the walking support robot 220; and a processor (see para. [0124]) that, in operation, performs operations including: generating guide information for guiding the user to walk along a walking route (see para. [0133]), presenting presented information (see para. [0133]) for guiding the user on a basis of the guide information (see para. [0133]); setting a physical task (see para. [0139]) by adjusting complexity of the walking route (see paras. [0187] and [0235]); calculating a following degree (see para. [0128]) to which the user follows the walking route (see para. [0128]); and changing an intensity of the physical task on a basis of the following degree (see para. [0259]).
	Rabinowitz does not disclose that the processor controls rotation of the at least one wheel in accordance with the load sensed by the sensor.
	In figure 1 Katayama teaches that a processor 50 controls rotation of wheels 33a/33b in accordance with the load sensed by the sensor (see paras. [0041] and [0096]-[0097]).
	The modified Rabinowitz device does not disclose that wherein, in the changing, a force opposite to a moving direction is generated in the at least one wheel in a case where the following degree is lower than a first predetermined threshold value.
	In figure 8 Sankai teaches calculating a following degree to which the user follows the walking route and changing an intensity of the physical task on a basis of the following degree, wherein, in the changing, a force opposite to a moving direction is generated in wheels 240/241 in a case where the following degree is lower than a first predetermined threshold value (see paras. [0050]-[0057]).
In figure 1 Yu teaches that a force opposite the moving direction is applied to wheel 15 (see para. [0069]).
	Rabinowitz in view of Katayama, Sankai and Yu does not disclose the combination of calculating a following degree to which the user follows the walking route based on a difference between a distance which the user has walked along the walking route and a distance which the user has moved in a direction different than the walking route, changing an intensity of the physical task on basis of the following degree, wherein, in the changing, a force opposite to a moving direction is generated in the at least one wheel in a case where the following degree is lower than a first predetermine threshold value”.
Therefore, the prior art, neither alone or in combination, disclose the limitations as recited in amended claim 1 which has been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Claims 12 and 20 recite similar limitations and are allowable for the above reasons. Therefore claims 1-20 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see the remarks, filed 13 January 2021, with respect to the 35 U.S.C. 103 rejections claims 1, 12 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections claims 1, 12 and 20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785